DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/05/2022 has been entered. Claims 1, 7, 9, 15, 28 and 31 have been amended. Claims 4, 10-14, 16-24, 27 and 33 have been cancelled and claims 35-37 are new additions. Claims 1-3, 5-9, 15, 25-26, 28-32 and 34-37 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-3, 5-9, 15, 18, 25, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Muthigi et al. (US 2015/0158341 A1), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Kamigori (US 2015/0273948 A1 – of record), in view of Bode et al. (US 2018/0250989 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Kuze (JP 2002-225511 A).
Regarding claims 1, 5, 25, Muthigi discloses a pneumatic tire for a passenger car, see [0073]. This includes the use of a carcass 9 having a radial structure, a belt layer 12 arranged on an outer side of the carcass 9 and formed of at least two belt plies 11, and a tread portion 10 whose position when mounted on a vehicle is specified, wherein the tread portion has an outer tread edge and an inner tread edge respectively located, when the tire is mounted on a vehicle, on an outer side and an inner side of the vehicle, see [0073]. 
The tread portion is further configured such that the outermost groove is closer to an equatorial plane of the tire than the innermost groove. Thus, the arrangement of the tread's grooves is asymmetric, see [0017] – (construed as a tread pattern formed in an asymmetric shape with respect to a tire equator). And the tread pattern is divided is divided into a plurality of circumferential land regions by a plurality of main grooves extending continuously in a tire circumferential direction, the circumferential land regions include an outer shoulder land region including the outer tread edge, an inner shoulder land region including the inner tread edge, an inner middle land region and outer middle land region arranged therebetween the shoulder regions. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Where the outer shoulder land region has a larger width than the inner shoulder land region, see FIG 5. And since the outermost groove is configured to be closer to an equatorial plane of the tire than the innermost groove. It is considered that such a tread construct – (corresponds to the outer shoulder land region is larger than the inner shoulder land region with respect to rigidity in a tire axial direction).
Muthigi does not explicitly disclose the use of lateral grooves – (corresponds with no lateral grooves are connected to the outer edge of the outer middle land region). However, the use of lateral grooves is extremely common in the art and one would look to the prior art for exemplary configurations thereof.
In any event it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire and tread pattern of Muthigi such that:
The outer shoulder land region is larger than the inner shoulder land region with respect to rigidity in the tire circumferential direction. Since, Colombo discloses having a first shoulder portion L2 – (corresponds to the outer shoulder land region) be larger than a second shoulder portion L3 – (corresponds to the inner shoulder land region), as the region L2 has a larger land area and few grooves, see Fig. 7. This being beneficial for providing greater stiffness at the portion facing the outer side of the tire, which counteracts excessive deformability, and thus excessive change of the footprint area when the vehicle is subjected to sudden load transfers (in particular during cornering), see [0023]. 
And where a depth of each inner shoulder lateral groove at an inner end thereof is from 40% to 60% of a depth of the inner shoulder lateral groove at the inner tread edge, wherein the depth at the inner end of each inner shoulder lateral groove is measured at a position axially outwardly away from the inner end of the inner shoulder lateral groove by a length which is 25% of a length of the inner shoulder lateral groove in the tire axial direction; and where the groove depth of each inner shoulder lateral groove decreases continuously from the inner tread edge to an axially inner end thereof. Since, Kamigori discloses a tread pattern is configured to have inboard shoulder blind grooves 21 – (corresponds to an inner shoulder lateral groove) whose depth at an inner end 21i thereof is from 40% to 60% of a depth of the inner shoulder lateral groove at the inner tread edge Ti, wherein the depth at the inner end of each inner shoulder lateral groove is measured at a position axially outwardly away from the inner end of the inner shoulder lateral groove by a length which is 25% of a length of the inner shoulder lateral groove in the tire axial direction, see 21c measured at 25% of the groove length as depicted in FIG. 2; and where the groove depth of each inner shoulder lateral groove decreases continuously from the inner tread edge to an axially inner end thereof, see [0007]. And as best depicted in FIG. 1, the angle of the outer shoulder lateral groove with respect to the tire axial direction at the outer tread edge is substantially linear, i.e. 0° and the angle of the inner shoulder lateral groove with respect to the tire axial direction at the inner tread edge is not linear and thus has an angle that is larger than the angle of the outer shoulder lateral groove with respect to the tire axial direction at the outer tread edge. This being beneficial for providing improved cornering performance in dry conditions, drainage performance in wet conditions, see [0011] - [0013].
And where the outer shoulder land region is provided with a plurality of outer shoulder lateral grooves extending axially inwardly from the outer tread edge and terminating within the outer shoulder land region; and the inner shoulder land region is provided with a plurality of inner shoulder lateral grooves extending axially inwardly from the inner tread edge and terminating within the inner shoulder land region. Since, Bode discloses an asymmetric tire tread pattern suitable for improved steering performance due to a stiffer outside area of the tread, see [0001], [0033]. The tread pattern being configured to have an outer shoulder land region 402 be provided with a plurality of outer shoulder lateral grooves 601 extending axially inwardly from the outer tread edge and terminating within the outer shoulder land region. And further have an inner shoulder land region 401 be provided with a plurality of inner shoulder lateral grooves 601 extending axially inwardly from the inner tread edge and terminating within the inner shoulder land region, see FIG. 1.
And where an angle of each of the outer shoulder lateral grooves with respect to the tire axial direction is smaller than an angle of each of the inner shoulder lateral grooves with respect to the tire axial direction. Since, Hayashi teaches a tire with tread pattern having directional slant side grooves are opened to the tread end and extended toward the inside of the tread at an angle of 0°-45° with respect to a line perpendicular to the equatorial plane and terminated in the circumferential side rib, see Col 2 lines 20-25; whereby such a tread pattern is suitable for providing noise control during operation of the tire, see Col 3 lines 37-44. One of ordinary skill in the art would readily appreciate Hayashi’s teaching of in the outside of the ground contact region, the tread portion is divided into many small blocks by the slant grooves, so that the movement of these small blocks becomes relatively large during the running of the tire and hence uneven wear produced by friction to the road surface increases. And that such an uneven wear produces a step difference between the adjoining blocks, which increases the striking sound produced when the tire contacts with the road surface under loading to degrade the pattern noise in the tire. Thus, one would provide a difference in the slant (angle) of the groove between the inside shoulder region and outside shoulder region, whereby the outside shoulder region has a smaller angle than the inside shoulder region to predictably improve the noise level of the tread pattern. 
And where the at least one middle land region further comprises an inner middle land region adjacent to the inner shoulder land region, the inner middle land region is provided with a plurality of inner middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the inner middle land region, the outer middle land region is provided with a plurality of outer middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the outer middle land region, and the inner middle lateral grooves extend substantially linearly over their entire length, the outer middle lateral grooves extend substantially linearly over their entire length, and an angle of the outer middle lateral grooves with respect to the tire axial direction is greater than an angle of the inner middle lateral grooves with respect to the tire axial direction. Since, Kuze discloses a tread pattern which includes the use of lateral grooves 9 disposed on rib land portions.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The rib land portions to include an inner middle rib on the Su side –(corresponds to the at least one middle land region further comprises an inner middle land region adjacent to the inner shoulder land region, the inner middle land region is provided with a plurality of inner middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the inner middle land region) and an outer middle rib on the Ss side –(corresponds to the outer middle land region is provided with a plurality of outer middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the outer middle land region). The lateral grooves are substantially linear, and configured such that the lateral grooves on the Su side (inner side) are substantially angled at approximately 0° and the lateral grooves on the Ss side (outer side) are substantially angled at greater than 0°. Kuze discloses such a configuration contributes to provide a tread pattern of a pneumatic tire for automobiles, which has less damage and deformation and has good wear resistance, and also has excellent lateral drainage during steering on a wet road, [0007].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Muthigi in the claimed manner, as taught by Kamigori, Colombo, Bode, Hayashi and Kuze to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 2, since modified Muthigi substantially discloses the same tread pattern having all the required structure for the claimed pneumatic radial tire, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Muthigi satisfies the claimed running conditions. It being noted when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP 2112.01(I).
Regarding claim 3, modified Muthigi further discloses the first shoulder land region L2 has 5 transverse grooves 56 disposed thereon and the second shoulder land portion L3 has 9 transverse grooves 66 disposed thereon, see Colombo Fig. 7. Thus, L3 has 1.8 times the transverse grooves as L2 which meets the claimed number of the inner shoulder lateral grooves is not less than 1.1 or not more than 2.0 times number of the outer shoulder lateral grooves. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 6, modified Muthigi does not explicitly disclose the claimed outer/inner shoulder transverse groove circumferential lengths. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoulder transverse grooves in the claimed manner: Since, Bode discloses doing so offers an advantage. Where having less tread rubber toward the inner side of the tread provides a less stiff inside area of the tread which offers a better grip, see [0033]. And provides a tread pattern configured such that the inner shoulder land region 401 provides 1.25 times the number of lateral grooves as outer shoulder land region 402. This implies and is readily seen in the depiction below that the spacing between adjacent lateral grooves 601 of the inner shoulder land portion 401 is set smaller than the spacing between adjacent lateral grooves 601 of the outer shoulder land portion 402. Therefore, one would expect a ratio of the length of the tread rubber between adjacent lateral grooves of the inner shoulder land portion (construed as block pieces Sbi) to the length of the tread rubber between adjacent lateral grooves of the outer shoulder land portion (construed as block pieces Sbo) to be less than 1, where such a tread pattern provides the predictable benefit of increasing the grip of tire.

    PNG
    media_image3.png
    263
    560
    media_image3.png
    Greyscale

Regarding claim 7, modified Muthigi further discloses as the Bode reproduction above depicts: a land portion 502 (construed as an outer middle land portion) and land portion 501 (construed as an inner middle land portion) both being adjacent to their respective outer/inner shoulder land portions. The outer/inner middle land portions having placed thereon a plurality of lateral grooves 602, where the lateral grooves are one end opened at a circumferential groove and extend axially from the tire inner tread edge side of the land portion towards the tire outer tread edge side of the land portion to terminate within their respective land portions. 
The lateral grooves 602 are further configured in a manner similar to the lateral grooves 601 of the inner/outer shoulder land portions. That is, the inner middle land region 501 provides 2.0 times the number of lateral grooves as outer middle land region 502. This implies and is readily seen in the depiction above that the spacing between adjacent lateral grooves 602 of the inner middle land portion 501 is set smaller than the spacing between adjacent lateral grooves 602 of the outer middle land portion 502. Likewise, this is consistent with the aforementioned advantage of having less tread rubber toward the inner side of the tread provides a less stiff inside area of the tread which offers a better grip, see [0033].  
Therefore, one would expect a ratio of the length of the tread rubber between adjacent lateral grooves of the inner middle land portion (construed as block pieces Mbi) to the length of the tread rubber between adjacent lateral grooves of the outer middle land portion (construed as block pieces Mbo) to be less than 1, where such a tread pattern provides the predictable benefit of increasing the grip of tire. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the lateral grooves placed on the inner and outer middle land portions of the tire of modified Muthigi to be configured such that block pieces delimited by the lateral grooves form a ratio Mbi/Mbo to be less than 1 as reasonably suggested by Bode to provide the tire with a predictable means for increasing the grip of the tire as taught by Bode. Moreover, as modified Muthigi substantially discloses the claimed structure of the tread pattern to include the lateral grooves of the inner/outer middle land portions, then the claimed Mbi/Mbo ratio is considered a mere change in size of the block piece. And scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of block pieces to be within the claimed range of 0.70 to 0.90 in order to improve the grip property of the tread pattern. 
Regarding claim 8, while modified Muthigi discloses the use of lateral grooves 602 and 601, see Bode reproduction above, placed on the outer middle land portion and outer shoulder land portion respectively; it does not explicitly disclose the block pieces delimited by the lateral grooves are configured such that length Mbo is smaller than length Sbo. However, Bode discloses an asymmetric tread pattern provides a benefit of dynamic load transfer in cornering conditions where the outer portion of the tread receives a higher load than the inside of the tread. Thus, it is much more effective to provide a stiff outside area of the tread, see [0033]. Therefore, one seeking to optimize the grip of the tread would appreciate the teaching of Bode, whereby reducing the spacing between adjacent lateral grooves 602 of the outer middle land portion 502 to be smaller than the spacing between adjacent lateral grooves 601 of the outer shoulder land portion 501 would provide a stiffer outermost area of the tread which receives the higher load during cornering conditions. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the lateral grooves placed on the outer middle/outer shoulder land portions of the tire of modified Muthigi to be configured such that the length of block pieces Mbo delimited by the lateral grooves is smaller than the length of block pieces Sbo delimited by the lateral grooves as reasonably suggested by Bode to provide the tire with a predictable means for increasing the grip of the tire as taught by Bode. Moreover, as modified Muthigi substantially discloses the claimed structure of the tread pattern to include the lateral grooves of the outer middle/outer shoulder land portions, then the claimed Mbo/Sbo arrangement is considered a mere change in size of the block piece. And scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of block pieces in the claimed manner in order to improve the grip property of the tread pattern.
Regarding claim 9, modified Muthigi discloses the limitations of claim 1 as discussed above; and further discloses the claimed structure in the rejection of claims 6-7. 
As to number N4 of the outer middle lateral grooves is in the range of from 0.5 to 0.7 times number N3 of the inner middle lateral grooves: Modified Muthigi discloses the use of at least two lateral grooves 602 in land portion 502 and at least four lateral grooves in land portion 501, see Bode reproduction above. Thus, the outer middle lateral grooves 602 in the outer middle land portion 502 is in a range of 0.5 times the number of lateral grooves 601 in the inner middle land portion 501. 
As to a ratio L3/W10 of a length L3 in the tire axial direction of each of the inner middle lateral grooves and a width Wl0 in the tire axial direction of the inner middle land region is larger than a ratio L4/W13 of a length L4 in the tire axial direction of each of the outer middle lateral grooves and a width W13 in the tire axial direction of the outer middle land region: As depicted above, taking the inner middle/outer middle land portions widths to be constant, then the sum of the lengths of lateral grooves 602 in the inner middle land portion 501 are greater than the sum of the lengths of lateral grooves 602 in the outer middle land portion 502. Thus, a ratio of the lengths of the lateral grooves 602 to the width of the inner middle land portion 501 is greater than a ratio of the lengths of the lateral grooves 602 to the width of the outer middle land portion 502.
As to a groove depth of each of the inner middle lateral grooves is larger than a groove depth of each of the outer middle lateral grooves: It is considered the claimed difference in depth predictably contributes to Bode’s recited benefit of providing a less stiff inner tread edge side of the tread pattern beneficial for improving grip performance. Since having deeper lateral grooves on the inner middle land portion removes more tread rubber from the inner middle land portion than the outer middle land portion, thereby contributing to the recited advantageous dynamic load transfer in cornering conditions, see [0033].
As to a groove width of each of the inner middle lateral grooves is not less than a groove width of each of the outer middle lateral grooves: As depicted above, modified Muthigi depicts the lateral grooves of the inner middle land portion 501 are wider than the lateral grooves of the outer middle land portion 502.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tire of modified Muthigi in the claimed manner as the claimed structure is present and implied/readily envision by one of ordinary skill in the art and doing so provides a predictable benefit of improving the grip performance of the tire. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 (I).
Regarding claim 15, modified Muthigi discloses the limitations of claim 1 as discussed above; and further discloses the claimed structure in the rejection of claims 6-7. In addition, Bode’s figure as depicted above, discloses the inner shoulder land portion 401 has a larger number (5) of lateral grooves 601 than the inner middle land portion 501 lateral grooves 602 (4).
Regarding claim 18, modified Muthigi discloses the limitations of claim 1 as discussed above; and further discloses the claimed structure in the rejection of claims 6-7. 
Regarding claim 35, modified Shida discloses the lateral grooves make an angle with the tire circumferential direction of 40° - 90° (60° - 0° with the tire axial direction), see Kuze [0008] – (corresponds to the angle of the inner middle lateral grooves is 0 degrees, and the angle of the outer middle lateral grooves is not more than 20 degrees).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Muthigi et al. (US 2015/0158341 A1), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Kamigori (US 2015/0273948 A1 – of record), in view of Bode et al. (US 2018/0250989 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Kuze (JP 2002-225511 A), as applied to claim 18 above, and further in view of Shida (US 2005/0241738 A1 – of record), in view of Koishikawa (US 2016/0144665 A1 – of record).
Regarding claim 26, while modified Muthigi discloses the use of an inner shoulder main groove disposed adjacent to an inner shoulder land region, see depiction in the rejection of claim 1; it does not explicitly disclose a groove width of the plurality of outer middle lateral grooves at the edge on a side of the inner tread edge is in a range of from 0.30 to 0.45 times a groove width W1 of the inner shoulder main groove.
 Koishikawa discloses a pneumatic tread pattern suitable for improved noise performance while achieving both steering stability performance on dry road surfaces and traveling performance on wet road surfaces, see [0001]. The tread pattern being configured to have lug grooves 14 which are disposed on middle land portions, having open end portions which open onto main grooves and closed end portions which terminate within the middle land portion, see Fig. 1. The lug grooves 14 are further configured to have a width of from 2 mm – 10 mm, whereby the grooves provide improved noise performance and increased drainage, see [0023]-[0024].
Shida discloses its main grooves are configured to have a width of equal to or greater 2% of the nominal tire width and by example uses a tire having a size of 235 mm, see [0044], [0046]. Therefore, taking a reasonable groove width of 2% of 235 mm gives a main groove width of 4.7 mm. And taking a reasonable lug groove width of 2 mm gives a lug groove to shoulder main groove ratio 0.42, which meets the claimed 0.30 – 0.45.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tire of modified Muthigi in the claimed manner as the claimed structure is present and implied/readily envisioned by one of ordinary skill in the art per Shida and Koishikawa and doing so provides a predictable benefit of improving the noise and drainage performance of the tire. Furthermore, concerning the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Muthigi et al. (US 2015/0158341 A1), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Kamigori (US 2015/0273948 A1 – of record), in view of Bode et al. (US 2018/0250989 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Kuze (JP 2002-225511 A), as applied to claim 1 above, and further in view of Takagi (US 2013/0133797 A1 – of record).
Regarding claim 27, modified Muthigi discloses the limitations of claim 1 as discussed above; and further discloses the claimed structure in the rejection of claims 6-7; but does not explicitly disclose the claimed middle lateral groove widths are 2.0 or more. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tire of modified Muthigi in the claimed manner, as the claimed structure is present and Takagi discloses a pneumatic tire comprises a tread portion with a left-right asymmetry tread pattern including inboard 6i and outboard 6o middle land portions, whose lateral grooves disposed thereon are configured to have groove widths not less than 2 mm to improve the drainage performance of the tread, see [0062].

Claims 28-30, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1 – of record), in view of Kamigori (US 2015/0273948 A1 – of record), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Bode et al. (US 2018/0250989 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Koishikawa (US 2016/0144665 A1 – of record), in view of Kuze (JP 2002-225511 A).
Regarding claim 28, Shida discloses a pneumatic tire for a passenger car, see abstract and [0053]. This includes the use of a tread surface 1 being configured such that tread portion M faces the outer side of the vehicle when mounted, see FIG. 1, [0004] - (corresponds to the claimed position when mounted on a vehicle is specified). The tread surface is further configured to be divided into a plurality of circumferential land regions 3 by a plurality of main grooves 2 extending continuously in a tire circumferential direction T, the circumferential land regions include an outer shoulder land region including the outer tread edge, an inner shoulder land region including the inner tread edge, and at least one middle land region arranged therebetween.
[AltContent: arrow][AltContent: textbox (Outer shoulder land region)][AltContent: textbox (Outer
middle land region)][AltContent: arrow][AltContent: textbox (Inner middle land region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner shoulder land region)][AltContent: textbox (Inner tread edge)][AltContent: textbox (Outer tread edge)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

And further where the tread surface at least one middle land region comprises an outer middle land region adjacent to the outer shoulder land region, the outer middle land region has a circumferentially extending outer edge on an outer tread edge side, and no lateral grooves are connected to the outer edge of the outer middle land region.
Shida does not explicitly disclose:
Feature (1) - the pneumatic tire is a radial tire for a passenger car comprising a carcass having a radial structure, with a belt layer arranged on an outer side of the carcass and formed of at least two belt plies; 
Feature (2) - the tread pattern having an asymmetric shape, where the outer shoulder land region is larger than the inner shoulder land region with respect to rigidity in the tire circumferential direction and the rigidity in a tire axial direction; 
Feature (3) the outer shoulder land region is provided with a plurality of outer shoulder lateral grooves extending axially inwardly from the outer tread edge and terminating within the outer shoulder land region; 
Feature (4) the inner shoulder land region is provided with a plurality of inner shoulder lateral grooves extending axially inwardly from the inner tread edge and terminating within the inner shoulder land region;  
Feature (5) an angle of each of the outer shoulder lateral grooves with respect to the tire axial direction is smaller than an angle of each of the inner shoulder lateral grooves with respect to the tire axial direction;
Feature (6) a depth of each inner shoulder lateral groove at an inner end thereof is from 40% to 60% of a depth of the inner shoulder lateral groove at the inner tread edge, wherein the depth at the inner end of each inner shoulder lateral groove is measured at a position axially outwardly away from the inner end of the inner shoulder lateral groove by a length which is 25% of a length of the inner shoulder lateral groove in the tire axial direction; and
Feature (7) the groove depth of each inner shoulder lateral groove decreases continuously from the inner tread edge to an axially inner end thereof.
Feature (8) a groove width of the plurality of outer middle lateral grooves at the edge on a side of the inner tread edge is in a range of from 0.30 to 0.45 times a groove width W1 of the inner shoulder main groove.
Kamigori discloses a radial tire for passenger cars with a tire tread pattern suitable for improving the cornering performance in dry road surface conditions and the drainage performance in wet road surface conditions, see [0001], [0028]. The tread pattern is configured to inboard shoulder blind grooves 21 – (corresponds to an inner shoulder lateral groove) whose depth at an inner end 21i thereof is from 40% to 60% of a depth of the inner shoulder lateral groove at the inner tread edge Ti, wherein the depth at the inner end of each inner shoulder lateral groove is measured at a position axially outwardly away from the inner end of the inner shoulder lateral groove by a length which is 25% of a length of the inner shoulder lateral groove in the tire axial direction, see 21c measured at 25% of the groove length as depicted in FIG. 2; and where the groove depth of each inner shoulder lateral groove decreases continuously from the inner tread edge to an axially inner end thereof, see [0007]. And as best depicted in FIG. 1, the angle of the outer shoulder lateral groove with respect to the tire axial direction at the outer tread edge is substantially linear, i.e. 0° and the angle of the inner shoulder lateral groove with respect to the tire axial direction at the inner tread edge is not linear and thus has an angle that is larger than the angle of the outer shoulder lateral groove with respect to the tire axial direction at the outer tread edge.
Kamigori discloses such a configuration provides a benefit of improved cornering performance in dry conditions, drainage performance in wet conditions, see [0011]-[0013]. Therefore, Kamigori’s tread pattern discloses an advantage in having the Features (1), (6)-(7). 
Colombo teaches a tire with tread pattern having a different stiffness of the shoulder portions and, in particular, the greater stiffness at the portion facing the outer side of the tire, counteracts an excessive deformability of such portions, and thus excessive change of the footprint area when the vehicle is subjected to sudden load transfers (in particular during cornering). Such that, even in critical situations, at least part of the inner side of the tread rests on the ground, thereby promoting the stability and safety of the vehicle itself, see [0023]. And further discloses the tread pattern is configured to have a first shoulder portion L2 – (corresponds to the outer shoulder land region) be larger than a second shoulder portion L3 – (corresponds to the inner shoulder land region), with respect to rigidity in the tire circumferential direction and the rigidity in a tire axial direction, since the region L2 has a larger land area and few grooves, see Fig. 7. Therefore, Colombo’s tread pattern discloses an advantage in having the Feature (2);

    PNG
    media_image5.png
    277
    571
    media_image5.png
    Greyscale

Bode discloses an asymmetric tire tread pattern suitable for improved steering performance due to a stiffer outside area of the tread, see [0001], [0033]. The tread pattern being configured to have an outer shoulder land region 402 be provided with a plurality of outer shoulder lateral grooves 601 extending axially inwardly from the outer tread edge and terminating within the outer shoulder land region. And further have an inner shoulder land region 401 be provided with a plurality of inner shoulder lateral grooves 601 extending axially inwardly from the inner tread edge and terminating within the inner shoulder land region, see depiction above. Therefore, Bode’s tread pattern discloses an advantage in having the Features (3), (4);
Hayashi teaches a tire with tread pattern having directional slant side grooves are opened to the tread end and extended toward the inside of the tread at an angle of 0°-45° with respect to a line perpendicular to the equatorial plane and terminated in the circumferential side rib, see Col 2 lines 20-25; whereby such a tread pattern is suitable for providing noise control during operation of the tire, see Col 3 lines 37-44. One of ordinary skill in the art would readily appreciate Hayashi’s teaching of in the outside of the ground contact region, the tread portion is divided into many small blocks by the slant grooves, so that the movement of these small blocks becomes relatively large during the running of the tire and hence uneven wear produced by friction to the road surface increases. And that such an uneven wear produces a step difference between the adjoining blocks, which increases the striking sound produced when the tire contacts with the road surface under loading to degrade the pattern noise in the tire. Thus, one would provide a difference in the slant (angle) of the groove between the inside shoulder region and outside shoulder region, whereby the outside shoulder region has a smaller angle than the inside shoulder region to predictably improve the noise level of the tread pattern. Therefore, Hayashi’s tread pattern offers a reasonable suggestion of and further discloses an advantage in having the Feature (5) whereby doing so would provide a predictable benefit of enhanced wet performance while maintaining a desired noise performance.
Koishikawa discloses a pneumatic tread pattern suitable for improved noise performance while achieving both steering stability performance on dry road surfaces and traveling performance on wet road surfaces, see [0001]. The tread pattern being configured to have lug grooves 14 which are disposed on middle land portions, having open end portions which open onto main grooves and closed end portions which terminate within the middle land portion, see Fig. 1. The lug grooves 14 are further configured to have a width of from 2 mm – 10 mm, whereby the grooves provide improved noise performance and increased drainage, see [0023]-[0024].
Shida discloses its main grooves are configured to have a width of equal to or greater 2% of the nominal tire width and by example uses a tire having a size of 235 mm, see [0044], [0046]. Therefore, taking a reasonable groove width of 2% of 235 mm gives a main groove width of 4.7 mm. And taking a reasonable lug groove width of 2 mm gives a lug groove to shoulder main groove ratio 0.42, which meets the claimed 0.30 – 0.45. Therefore, Koishikawa and Shida tread patterns offers a reasonable suggestion of and further discloses an advantage in having the Feature (8), whereby doing so would provide a predictable benefit of enhanced wet performance while maintaining a desired noise performance.
As to an inner middle land region adjacent to the inner shoulder land region, the inner middle land region is provided with a plurality of inner middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the inner middle land region, the outer middle land region is provided with a plurality of outer middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the outer middle land region, and the inner middle lateral grooves extend substantially linearly over their entire length, the outer middle lateral grooves extend substantially linearly over their entire length, and an angle of the outer middle lateral grooves with respect to the tire axial direction is greater than an angle of the inner middle lateral grooves with respect to the tire axial direction. Kuze discloses a tread pattern which includes the use of lateral grooves 9 disposed on rib land portions.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The rib land portions to include an inner middle rib on the Su side –(corresponds to the at least one middle land region further comprises an inner middle land region adjacent to the inner shoulder land region, the inner middle land region is provided with a plurality of inner middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the inner middle land region) and an outer middle rib on the Ss side –(corresponds to the outer middle land region is provided with a plurality of outer middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the outer middle land region). The lateral grooves are substantially linear, and configured such that the lateral grooves on the Su side (inner side) are substantially angled at approximately 0° and the lateral grooves on the Ss side (outer side) are substantially angled at greater than 0°. Kuze discloses such a configuration contributes to provide a tread pattern of a pneumatic tire for automobiles, which has less damage and deformation and has good wear resistance, and also has excellent lateral drainage during steering on a wet road, [0007].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Shida in the claimed manner, as taught by Kamigori, Colombo, Bode, Hayashi, Koishikawa and Kuze to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 29-30, modified Shida further discloses in Bode’s figure as depicted above, the outer shoulder lateral grooves are at least 0.75 times a width of the outer shoulder land portion in the tire axial direction of the tire.
As to a number of outer middle lateral grooves is in a range of from 2.00 to 3.50 times a number of the outer shoulder lateral grooves: It is considered the claimed ratio predictably contributes to Bode’s recited benefit of providing a less stiff tread pattern from the outer tread edge side towards the inner tread edge side. And thus, is beneficial for improving grip performance, since increasing the number of outer middle lateral grooves over that of the outer shoulder land portion removes more tread rubber from the outer middle land portion than the outer shoulder land portion, thereby contributing to the recited advantageous dynamic load transfer in cornering conditions, see [0033].
Regarding claim 36, modified Shida discloses the lateral grooves make an angle with the tire circumferential direction of 40° - 90° (60° - 0° with the tire axial direction), see Kuze [0008] – (corresponds to the angle of the inner middle lateral grooves is 0 degrees, and the angle of the outer middle lateral grooves is not more than 20 degrees).

Claims 31-32, 34, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1 – of record), in view of Kamigori (US 2015/0273948 A1 – of record), in view of Colombo et al. (US 2016/0193880 A1 – of record), in view of Bode et al. (US 2018/0250989 A1 – of record), in view of Hayashi (US 6,371,180 B1 – of record), in view of Koishikawa (US 2016/0144665 A1 – of record), in view of Kuze (JP 2002-225511 A).
Regarding claim 31, Shida discloses a pneumatic tire for a passenger car, see abstract and [0053]. This includes the use of a tread surface 1 being configured such that tread portion M faces the outer side of the vehicle when mounted, see FIG. 1, [0004] - (corresponds to the claimed position when mounted on a vehicle is specified). The tread surface is further configured to be divided into a plurality of circumferential land regions 3 by a plurality of main grooves 2 extending continuously in a tire circumferential direction T, the circumferential land regions include an outer shoulder land region including the outer tread edge, an inner shoulder land region including the inner tread edge, and at least one middle land region arranged therebetween.

    PNG
    media_image6.png
    353
    729
    media_image6.png
    Greyscale

And further where the tread surface at least one middle land region comprises an outer middle land region adjacent to the outer shoulder land region, the outer middle land region has a circumferentially extending outer edge on an outer tread edge side, and no lateral grooves are connected to the outer edge of the outer middle land region.
Shida does not explicitly disclose:
Feature (1) - the pneumatic tire is a radial tire for a passenger car comprising a carcass having a radial structure, with a belt layer arranged on an outer side of the carcass and formed of at least two belt plies; 
Feature (2) - the tread pattern having an asymmetric shape, where the outer shoulder land region is larger than the inner shoulder land region with respect to rigidity in the tire circumferential direction and the rigidity in a tire axial direction; 
Feature (3) the outer shoulder land region is provided with a plurality of outer shoulder lateral grooves extending axially inwardly from the outer tread edge and terminating within the outer shoulder land region; 
Feature (4) the inner shoulder land region is provided with a plurality of inner shoulder lateral grooves extending axially inwardly from the inner tread edge and terminating within the inner shoulder land region;  
Feature (5) an angle of each of the outer shoulder lateral grooves with respect to the tire axial direction is smaller than an angle of each of the inner shoulder lateral grooves with respect to the tire axial direction;
Feature (6) a depth of each inner shoulder lateral groove at an inner end thereof is from 40% to 60% of a depth of the inner shoulder lateral groove at the inner tread edge, wherein the depth at the inner end of each inner shoulder lateral groove is measured at a position axially outwardly away from the inner end of the inner shoulder lateral groove by a length which is 25% of a length of the inner shoulder lateral groove in the tire axial direction; and
Feature (7) the groove depth of each inner shoulder lateral groove decreases continuously from the inner tread edge to an axially inner end thereof.
Feature (8) the outer middle land region is provided with a plurality of outer middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the outer middle land region;
Feature (9) the inner middle land region is provided with a plurality of inner middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the inner middle land region;
Feature (10) a groove width of the plurality of outer middle lateral grooves at the edge on a side of the inner tread edge is 2.0 mm or more, and a groove width of the plurality of inner middle lateral grooves at the edge on a side of the inner tread edge is 2.0 mm or more.
Kamigori discloses a radial tire for passenger cars with a tire tread pattern suitable for improving the cornering performance in dry road surface conditions and the drainage performance in wet road surface conditions, see [0001], [0028]. The tread pattern is configured to inboard shoulder blind grooves 21 – (corresponds to an inner shoulder lateral groove) whose depth at an inner end 21i thereof is from 40% to 60% of a depth of the inner shoulder lateral groove at the inner tread edge Ti, wherein the depth at the inner end of each inner shoulder lateral groove is measured at a position axially outwardly away from the inner end of the inner shoulder lateral groove by a length which is 25% of a length of the inner shoulder lateral groove in the tire axial direction, see 21c measured at 25% of the groove length as depicted in FIG. 2; and where the groove depth of each inner shoulder lateral groove decreases continuously from the inner tread edge to an axially inner end thereof, see [0007]. And as best depicted in FIG. 1, the angle of the outer shoulder lateral groove with respect to the tire axial direction at the outer tread edge is substantially linear, i.e. 0° and the angle of the inner shoulder lateral groove with respect to the tire axial direction at the inner tread edge is not linear and thus has an angle that is larger than the angle of the outer shoulder lateral groove with respect to the tire axial direction at the outer tread edge.
Kamigori discloses such a configuration provides a benefit of improved cornering performance in dry conditions, drainage performance in wet conditions, see [0011]-[0013]. Therefore, Kamigori’s tread pattern discloses an advantage in having the Features (1), (6)-(7). 
Colombo teaches a tire with tread pattern having a different stiffness of the shoulder portions and, in particular, the greater stiffness at the portion facing the outer side of the tire, counteracts an excessive deformability of such portions, and thus excessive change of the footprint area when the vehicle is subjected to sudden load transfers (in particular during cornering). Such that, even in critical situations, at least part of the inner side of the tread rests on the ground, thereby promoting the stability and safety of the vehicle itself, see [0023]. And further discloses the tread pattern is configured to have a first shoulder portion L2 – (corresponds to the outer shoulder land region) be larger than a second shoulder portion L3 – (corresponds to the inner shoulder land region), with respect to rigidity in the tire circumferential direction and the rigidity in a tire axial direction, since the region L2 has a larger land area and few grooves, see Fig. 7. Therefore, Colombo’s tread pattern discloses an advantage in having the Feature (2);


    PNG
    media_image5.png
    277
    571
    media_image5.png
    Greyscale

Bode discloses an asymmetric tire tread pattern suitable for improved steering performance due to a stiffer outside area of the tread, see [0001], [0033]. The tread pattern being configured to have an outer shoulder land region 402 be provided with a plurality of outer shoulder lateral grooves 601 extending axially inwardly from the outer tread edge and terminating within the outer shoulder land region. And further have an inner shoulder land region 401 be provided with a plurality of inner shoulder lateral grooves 601 extending axially inwardly from the inner tread edge and terminating within the inner shoulder land region. And further have an outer middle land region 502 be provided with a plurality of outer middle lateral grooves 602 extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the outer middle land region; And further have an inner middle land region 501 be provided with a plurality of inner middle lateral grooves 602 extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the inner middle land region, see depiction above. Therefore, Bode’s tread pattern discloses an advantage in having the Features (3), (4), (8), (9);
Hayashi teaches a tire with tread pattern having directional slant side grooves are opened to the tread end and extended toward the inside of the tread at an angle of 0°-45° with respect to a line perpendicular to the equatorial plane and terminated in the circumferential side rib, see Col 2 lines 20-25; whereby such a tread pattern is suitable for providing noise control during operation of the tire, see Col 3 lines 37-44. One of ordinary skill in the art would readily appreciate Hayashi’s teaching of in the outside of the ground contact region, the tread portion is divided into many small blocks by the slant grooves, so that the movement of these small blocks becomes relatively large during the running of the tire and hence uneven wear produced by friction to the road surface increases. And that such an uneven wear produces a step difference between the adjoining blocks, which increases the striking sound produced when the tire contacts with the road surface under loading to degrade the pattern noise in the tire. Thus, one would provide a difference in the slant (angle) of the groove between the inside shoulder region and outside shoulder region, whereby the outside shoulder region has a smaller angle than the inside shoulder region to predictably improve the noise level of the tread pattern. Therefore, Hayashi tread pattern offers a reasonable suggestion of discloses an advantage in having the Feature (5) whereby doing so would provide a predictable benefit of enhanced wet performance while maintaining a desired noise performance.
Koishikawa discloses a pneumatic tread pattern suitable for improved noise performance while achieving both steering stability performance on dry road surfaces and traveling performance on wet road surfaces, see [0001]. The tread pattern being configured to have lug grooves 14 which are disposed on middle land portions, having open end portions which open onto main grooves and closed end portions which terminate within the middle land portion, see Fig. 1. The lug grooves 14 are further configured to have a width of from 2 mm – 10 mm, whereby the grooves provide improved noise performance and increased drainage, see [0023]-[0024].
Therefore, Koishikawa’s tread pattern discloses an advantage in having the Feature 10, whereby doing so would provide a predictable benefit of enhanced wet performance while maintaining a desired noise performance.
As to the inner middle lateral grooves extend substantially linearly over their entire length, the outer middle lateral grooves extend substantially linearly over their entire length, and an angle of the outer middle lateral grooves with respect to the tire axial direction is greater than an angle of the inner middle lateral grooves with respect to the tire axial direction. Kuze discloses a tread pattern which includes the use of lateral grooves 9 disposed on rib land portions.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The rib land portions to include an inner middle rib on the Su side –(corresponds to the at least one middle land region further comprises an inner middle land region adjacent to the inner shoulder land region, the inner middle land region is provided with a plurality of inner middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the inner middle land region) and an outer middle rib on the Ss side –(corresponds to the outer middle land region is provided with a plurality of outer middle lateral grooves extending from an edge thereof on a side of the inner tread edge toward the outer tread edge and terminating within the outer middle land region). The lateral grooves are substantially linear, and configured such that the lateral grooves on the Su side (inner side) are substantially angled at approximately 0° and the lateral grooves on the Ss side (outer side) are substantially angled at greater than 0°. Kuze discloses such a configuration contributes to provide a tread pattern of a pneumatic tire for automobiles, which has less damage and deformation and has good wear resistance, and also has excellent lateral drainage during steering on a wet road, [0007].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Shida in the claimed manner, as taught by Kamigori, Colombo, Bode, Hayashi, Koishikawa and Kuze to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 32, 34, modified Shida discloses the limitations of claim 31 as discussed above; and further discloses the claimed structure in the rejection of claim 31. In addition, Bode’s figure as depicted above, discloses the inner shoulder land portion 401 has a larger number (5) of lateral grooves 601 than the inner middle land portion 501 lateral grooves 602 (4) – (corresponds to a number of the inner shoulder lateral grooves is larger than a number of the inner middle lateral grooves); and further discloses the inner middle lateral grooves 601 is set in a range of 0.8 times the number of inner shoulder lateral grooves – (corresponds to the number of the inner middle lateral grooves is in the range of from 0.70 to 0.80 times the number of the inner shoulder lateral grooves); and further discloses  the inner shoulder lateral grooves are at least 0.75 times a width of the inner shoulder land portion in the tire axial direction of the tire – (corresponds to a length in the tire axial direction of each of the inner shoulder lateral grooves is in the range of from 0.70 to 0.80 times a width in the tire axial direction of the inner shoulder land region), see Bode depiction above. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 37, modified Shida discloses the lateral grooves make an angle with the tire circumferential direction of 40° - 90° (60° - 0° with the tire axial direction), see Kuze [0008] – (corresponds to the angle of the inner middle lateral grooves is 0 degrees, and the angle of the outer middle lateral grooves is not more than 20 degrees).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9, 15, 25-26, 28-32 and 34-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749